Filed 6/19/15 P. v. Olson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067602
         Plaintiff and Respondent,
                                                                           (Mariposa Super. Ct. No. 11305)
                   v.

TALON ROAN OLSON,                                                                        OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Mariposa County. Dana
Walton, Judge.
         Gregory L. Cannon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Kane, Acting P.J., Poochigian, J. and Smith, J.
                                      INTRODUCTION
       Appellant/defendant Talon Roan Olson pleaded no contest to dissuading a witness
from reporting a crime (Pen. Code, § 136.1, subd. (b)(1))1 and was sentenced to the
stipulated term of two years four months. On appeal, his appellate counsel has filed a
brief that summarizes the facts with citations to the record, raises no issues, and asks this
court to independently review the record. (People v. Wende (1979) 25 Cal. 3d 436
(Wende).) We affirm.
                                           FACTS2
       Around midnight on May 18, 2013, M.L., defendant’s mother, called the sheriff’s
department. Defendant had been living at her house, and he started acting violently that
night. She asked him to leave, but he refused. The responding deputy determined
defendant was wanted on an outstanding no-bail felony warrant. When the deputy
arrived, M.L said that she believed defendant was under the influence of something, and
he had left the house. The deputy looked around the property and stayed by the house for
35 minutes, but defendant was not there. The deputy advised her to lock the front door,
and he left.
       Shortly after the deputy left, defendant returned to M.L.’s house and kicked in the
front door. She called 911, but defendant ripped the telephone cord out of the wall and
disconnected the call. Defendant told M.L. to drive him to the hospital because he broke
his foot, apparently when he kicked in the door. M.L. agreed, but she was afraid of his
aggressive behavior.


       1   All further statutory citations are to the Penal Code unless otherwise indicated.
       2 The facts are taken from the reports filed by the Mariposa County Sheriff’s
Department; the parties stipulated these reports constituted the factual basis for
defendant’s plea. These reports were subsequently augmented to the record as a result of
a settled statement hearing held by the superior court, as requested by defendant and
ordered by this court.



                                               2.
       During the drive to the hospital, defendant became irate and screamed at M.L.
M.L. stopped the car in the middle of the road, grabbed the car keys, and ran away from
defendant. She knew he could not chase her because of his injured foot.
       In the meantime, the deputy returned to M.L.’s house on a dispatch of a 911 hang
up. The deputy found the garage door was open and M.L.’s car was gone. The front
door had been kicked in, and the door jamb was broken. The telephone cord “connecting
the primary phone in the residence was broken with the jack separated from the wire.”
Neither M.L. nor defendant were present.
       A dispatch was broadcast about M.L., defendant, and the car. Another deputy
found defendant on the road near M.L.’s parked car. Defendant gave a false name and
claimed he hurt his leg when he fell out of a tree. Defendant became extremely violent
and resisted the officers when he was taken into custody. He continued to resist when he
was transported to the hospital for treatment of his leg injury.
       Another deputy found M.L. walking in the vicinity of her parked car. She was not
hurt. M.L. was initially hesitant to describe what happened at her house, but later said
that she was extremely afraid of defendant when he was under the influence of drugs or
had a violent episode. M.L. said defendant had recently declared that he wanted to kill
himself.
Procedural History
       On May 21, 2013, a complaint was filed which charged defendant with count I,
residential burglary (§ 459); count II, vandalism in excess of $400 (§ 594, subd. (a));
count III, cutting a utility line (§ 591); count IV, dissuading a witness from reporting a
crime (§ 136.1, subd. (b)(1)); count V, dissuading a witness from seeking the arrest of
another for a crime (§ 136.1, subd. (b)(3)); and count VI, giving false information to a
peace officer (§ 148.9, subd. (a)). It further alleged a person other than an accomplice
was in the home at the time of the burglary (§ 667.5, subd. (c)(21)) and defendant had
served two prior prison terms (§ 667.5, subd. (b)).

                                              3.
       On June 25, 2013, defendant pleaded no contest to count IV and admitted one
prior prison term enhancement. The remaining charges were dismissed pursuant to a
waiver under People v. Harvey (1979) 25 Cal. 3d 754. Defendant waived preparation of a
probation report and he was sentenced to the stipulated term of two years four months,
based on the lower term of 16 months for count IV, and a consecutive term of one year
for the enhancement.
       On July 11, 2013, defendant filed a timely notice of appeal. He requested and
received a certificate of probable cause.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on March 4, 2014, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                            4.